UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

TARA D. BROWN,
                                                             DECISION & ORDER
                       Plaintiff,
                                                             17-CV-1107P
               v.

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
_______________________________________



                                    PRELIMINARY STATEMENT

               Plaintiff Tara D. Brown (“Brown”) brings this action pursuant to Section 205(g)

of the Social Security Act, 42 U.S.C. § 405(g), seeking judicial review of a final decision of the

Commissioner of Social Security (the “Commissioner”) denying her application for

Supplemental Security Income (“SSI”). Pursuant to 28 U.S.C. § 636(c), the parties have

consented to the disposition of this case by a United States magistrate judge. (Docket # 8).

               Currently before the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Docket # 10, 12). For the

reasons set forth below, I hereby vacate the decision of the Commissioner and remand this claim

for further administrative proceedings consistent with this decision.



                                          DISCUSSION

I.     Standard of Review

               This Court’s scope of review is limited to whether the Commissioner’s

determination is supported by substantial evidence in the record and whether the Commissioner
applied the correct legal standards. See Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004)

(“[i]n reviewing a final decision of the Commissioner, a district court must determine whether

the correct legal standards were applied and whether substantial evidence supports the

decision”), reh’g granted in part and denied in part, 416 F.3d 101 (2d Cir. 2005); see also

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (“it is not our function to determine de novo

whether plaintiff is disabled[;] . . . [r]ather, we must determine whether the Commissioner’s

conclusions are supported by substantial evidence in the record as a whole or are based on an

erroneous legal standard”) (internal citation and quotation omitted). Pursuant to 42 U.S.C.

§ 405(g), a district court reviewing the Commissioner’s determination to deny disability benefits

is directed to accept the Commissioner’s findings of fact unless they are not supported by

“substantial evidence.” See 42 U.S.C. § 405(g) (“[t]he findings of the Commissioner . . . as to

any fact, if supported by substantial evidence, shall be conclusive”). Substantial evidence is

defined as “more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotation omitted).

               To determine whether substantial evidence exists in the record, the court must

consider the record as a whole, examining the evidence submitted by both sides, “because an

analysis of the substantiality of the evidence must also include that which detracts from its

weight.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). To the extent

they are supported by substantial evidence, the Commissioner’s findings of fact must be

sustained “even where substantial evidence may support the claimant’s position and despite the

fact that the [c]ourt, had it heard the evidence de novo, might have found otherwise.” Matejka v.




                                                 2
Barnhart, 386 F. Supp. 2d 198, 204 (W.D.N.Y. 2005) (citing Rutherford v. Schweiker, 685 F.2d

60, 62 (2d Cir. 1982), cert. denied, 459 U.S. 1212 (1983)).

               A person is disabled for the purposes of SSI and disability benefits if he or she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A) & 1382c(a)(3)(A). In assessing whether a claimant is disabled, the ALJ must

employ a five-step sequential analysis. See Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982)

(per curiam). The five steps are:

               (1)     whether the claimant is currently engaged in substantial
                       gainful activity;

               (2)     if not, whether the claimant has any “severe impairment”
                       that “significantly limits [the claimant’s] physical or mental
                       ability to do basic work activities”;

               (3)     if so, whether any of the claimant’s severe impairments
                       meets or equals one of the impairments listed in Appendix
                       1 of Subpart P of Part 404 of the relevant regulations;

               (4)     if not, whether despite the claimant’s severe impairments,
                       the claimant retains the residual functional capacity
                       [(“RFC”)] to perform his past work; and

               (5)     if not, whether the claimant retains the [RFC] to perform
                       any other work that exists in significant numbers in the
                       national economy.

20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v); Berry v. Schweiker, 675 F.2d at 467.

“The claimant bears the burden of proving his or her case at steps one through four[;] . . . [a]t

step five the burden shifts to the Commissioner to ‘show there is other gainful work in the




                                                  3
national economy [which] the claimant could perform.’” Butts v. Barnhart, 388 F.3d at 383

(quoting Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)).



II.     Analysis

                 Brown’s sole contention is that the Appeals Council failed to properly consider

and weigh an updated mental RFC questionnaire completed by Brown’s treating psychiatrist, Dr.

Napoli. (Docket # 10-1, 13). Specifically, Brown argues that the Appeals Council’s rejection of

Dr. Napoli’s opinion without sufficient explanation violated the treating physical rule.

                 “The Appeals Council must consider additional evidence that a claimant submits

if the claimant can show good cause for not submitting it to the ALJ, it is new, material, and

relates to the period on or before the ALJ’s decision, and there is a reasonable probability that it

would change the outcome of the decision.” Redic v. Comm’r of Soc Sec., 2019 WL 1512556,

*3 (W.D.N.Y. 2019) (citing, inter alia, 20 C.F.R. §§ 404.970(a)(5), (b), 416.1470(a)(5), (b)).1

“Evidence is ‘new’ when it has not been considered previously in the administrative process,”

Pferrer-Tuttle v. Colvin, 2015 WL 5773524, *5 (W.D.N.Y. 2015), and when it is “not

cumulative of what is already in the record,” Pennetta v. Comm’r of Soc. Sec., 2019 WL 156263,

*3 (W.D.N.Y. 2019). Evidence is “material” when it is “relevant to the claimant’s condition

during the time period for which benefits were denied and probative, meaning there is a

reasonable probability that it would have influenced the Commissioner to decide the claimant’s

application differently.” Id. (citing Webb v. Apfel, 2000 WL 1269733, *14 (W.D.N.Y.), report

and recommendation adopted by, 2000 WL 1209385 (W.D.N.Y. 2000)); accord Pollard v.



        1
           The good cause requirement became effective on May 1, 2017. (Tr. 31). As Brown indicates (Docket
# 10-1 at 13), because her claim was pending before the Appeals Council prior to this requirement, the Appeals
Council “f[ound] that [Brown] showed good cause for not submitting additional evidence earlier.” (Tr. 32).
                                                       4
Halter, 377 F.3d 183, 193 (2d Cir. 2004) (“[n]ew evidence is ‘material’ if it is both (1) ‘relevant

to the claimant’s condition during the time period for which benefits were denied’ and

(2) ‘probative’[;] . . . [t]he concept of materiality requires, in addition, a reasonable possibility

that the new evidence would have influenced the Commissioner to decide claimant’s application

differently”) (brackets and citation omitted). “If the Appeals Council fails to consider new,

material evidence, the proper course for the reviewing court is to remand the case for

reconsideration in light of the new evidence.” Davidson v. Colvin, 2013 WL 5278670, *7

(N.D.N.Y. 2013) (quotations omitted).

                In this matter, the ALJ considered a “Psychiatric Medical Report” prepared by Dr.

Napoli, dated January 26, 2016. (Tr. 21). In that report, Dr. Napoli indicated that he had been

treating Brown for approximately five months, that Brown suffered from major depressive

disorder, post-traumatic stress disorder, generalized anxiety disorder, and that she had a history

of suicide attempts, violence towards others, and psychiatric hospitalizations. (Tr. 625). He also

noted that Brown had done well while on medication, but without medication, “she report[ed]

depression and irritability.” (Id.). Dr. Napoli’s mental status exam of Brown revealed, among

other things, that she had limited insight and poor judgment at times. (Tr. 626). Dr. Napoli

indicated that “[i]n the past, [Brown] ha[d] stopped taking medication because she did [not] think

she needed it.” (Id.). Dr. Napoli also opined that these impairments had lasted or could be

expected to last twelve months or longer, but that he was unable to assess Brown’s ability to

engage in sustained work activity. (Tr. 628).

                The ALJ gave “great weight” to Dr. Napoli’s opinion “that [Brown] d[id] well on

her medications and relate[d] appropriately with others,” even though the opinion “d[id] not

provide a great deal of detail.” (Tr. 21). The ALJ reasoned that Dr. Napoli’s “treating


                                                   5
relationship with [Brown] gave him the opportunity to observe and evaluate [Brown’s]

functioning over a substantial period of time,” which allowed him to observe that Brown “had

mostly normal functioning and had good control on her medications.” (Id.). The ALJ also noted

that her RFC determination was “more limited than Dr. Napoli’s opinion suggest[ed] in order to

reflect [Brown’s] capacity on a sustained bas[is]” because Dr. Napoli “had been treating [Brown]

for only five or six months at the time he prepared his statement.” (Id.).

               After the ALJ’s decision on April 22, 2016, but before the Appeals Council

denied Brown’s request for review of that decision on September 6, 2017, Brown submitted

several pieces of additional evidence, including a follow-up mental RFC questionnaire

completed by Dr. Napoli, dated June 30, 2016. (Tr. 2, 47-48). The purpose of the follow-up

opinion was to “clarify [Dr. Napoli’s] previous opinion,” specifically with regard to his

statements that “there were times where [Brown] did not take her medication.” (Tr. 47).

               Dr. Napoli agreed with the ALJ’s characterization of his January 2016 opinion

that Brown functioned well when she took her medication. (Id.). Dr. Napoli opined that

Brown’s refusal to take her medication was “likely” a symptom of her mental illness, explaining

that Brown “starts to feel better and stops medication [which is] consistent w[ith] [an] individual

with bipolar disorder.” (Id.). He further opined that during the ten-month period during which

he had treated Brown, she had remained compliant with her treatment only fifty percent of the

time. (Id.). Dr. Napoli also opined that Brown would likely be even more non-compliant with

recommended treatment if she “were exposed to the stress of full-time work,” reasoning that

Brown had started to miss more appointments when she was working part-time. (Id.). Finally,

Dr. Napoli opined that Brown would “unlikely” be able to “cope with the stress inherent in any

work situation during periods in which she was non-compliant with medications.” (Tr. 48).


                                                 6
These opinions regarding Brown’s treatment noncompliance and the affect of that

noncompliance on Brown’s ability to work were not included in Dr. Napoli’s earlier January

2016 opinion.

                The Appeals Council concluded that the additional evidence did not “provide a

basis for changing the [ALJ’s] decision.” (Tr. 1). Specifically, regarding Dr. Napoli’s June 2016

opinion, the Appeals Council indicated that the evidence did “not show a reasonable probability

that it would change the outcome of the decision” and, therefore, it “did not consider and exhibit

this evidence.” (Tr. 2).

                As an initial matter, Brown is correct that the treating physician rule applies when

the Appeals Council considers new and material evidence from a claimant’s treating physician.

See Beck v. Colvin, 2013 WL 5533571, *8 (W.D.N.Y. 2013) (“[w]hen reviewing the record, the

Appeals Council must follow the same rules as must an ALJ for considering opinion evidence”);

see also Asturias v. Colvin, 2014 WL 3110028, *6 (W.D.N.Y. 2014) (“[t]hus, where the claimant

has submitted a treating physician’s opinion on the nature and severity of the claimant’s

impairments during the relevant period of disability to the Appeals Council for consideration on

review of the ALJ’s hearing decision, the treating physician rule applies, and the Appeals council

must give good reasons for the weight accorded to that opinion”) (internal quotation omitted);

Shrack v. Astrue, 608 F. Supp. 2d 297, 302 (D. Conn. 2009) (“[i]mportantly, the treating

physician rule applies to the Appeals Council when the new evidence at issue reflects the

findings and opinions of a treating physician”). However, “[b]efore determining whether or not

the Appeals Council properly applied the treating physician rule to the additional evidence, the

[c]ourt must determine whether or not the evidence is new, material and related to the period on

or before the date of the ALJ’s decision.” Overbaugh v. Astrue, 2010 WL 1171203, *12


                                                 7
(N.D.N.Y. 2010). “Thus, it is not necessary for the [c]ourt to engage in an analysis of the

substance of the additional evidence or the applicability of the treating physician rule unless or

until the [c]ourt determines that the Appeals Council was required to consider the additional

evidence.” Id.

                 Upon review of the additional evidence, I find that the Appeals Council erred by

not considering Dr. Napoli’s June 2016 opinion. No question exists that the opinion qualifies as

“new,” as it did not exist prior to the ALJ’s April 2016 decision and contained information not

previously provided by Dr. Napoli. Moreover, the opinion relates to the period at issue because

its explicit purpose was to “clarify [Dr. Napoli’s] previous opinion,” which he rendered prior to

the ALJ’s decision.

                 I disagree with the Commissioner’s contention that Dr. Napoli’s June 2016

opinion was not material. (Docket # 12 at 13-15). The ALJ emphasized that Brown functioned

well when she took her medication and complied with mental health treatment. (Tr. 22-23). Dr.

Napoli’s supplemental report, however, indicates that Brown has remained compliant with

treatment only fifty percent of the time likely due to her bipolar disorder. (Tr. 47 (explaining

that Brown’s refusal to take medication is likely a symptom of her mental illness; “Ms. Brown

starts to feel better and stops medication [which is] consistent w[ith] [an] individual with bipolar

disorder”)). Dr. Napoli also opined that the stress of full-time work would likely cause more

non-compliant behavior by Brown. Dr. Napoli further opined that Brown would likely not be

“able to cope with the stress in any work situation” during her periods of non-compliance. This

opinion appears to conflict with the ALJ’s RFC determination limiting Brown to work in a

“low-stress environment.” See Stadler v. Barnhart, 464 F. Supp. 2d 183, 188-89 (W.D.N.Y.

2006) (“[b]ecause stress is highly individualized, mentally impaired individuals may have


                                                 8
difficulty meeting the requirements of even so-called low-stress jobs, and the Commissioner

must therefore make specific findings about the nature of a claimant’s stress, the circumstances

that trigger it, and how those factors affect [her] ability to work”) (internal quotation omitted);

Welch v. Chater, 923 F. Supp. 17, 21 (W.D.N.Y. 1996) (“[a]lthough a particular job may appear

to involve little stress, it may, in fact, be stressful and beyond the capabilities of an individual

with particular mental impairments”). For these reasons, I find that Dr. Napoli’s opinion is

material and presents a reasonable probability of changing the ALJ’s RFC determination.

                Moreover, the Appeals Council’s cursory explanation for rejecting Dr. Napoli’s

June 2016 opinion does not provide “good reasons” as required by the treating physician rule.

The parties do not dispute that Dr. Napoli was Brown’s treating psychiatrist and qualified as a

treating source. Indeed, the ALJ recognized that Dr. Napoli had a “treating relationship” with

Brown “over a substantial period of time” and purported to give “good reasons” for not giving

Dr. Napoli’s January 2016 medical opinion controlling weight. (See Tr. 21 (assessing opinion

based on length of treating relationship and its consistency with treatment records)). It is also

evident that the Appeals Council gave little, if any, weight to Dr. Napoli’s opinion because it

concluded that the opinion would not affect the ALJ’s decision. See Stadler v. Barnhart, 464

F. Supp. 2d at 188 (“[s]ince the Appeals Council concluded that nothing in [treating

psychiatrist’s] report warranted reversal of the ALJ’s decision, it must therefore have given little

or no weight to his opinion that plaintiff had difficulty responding appropriately to supervision”).

                The Appeals Council was obligated to explain and provide “good reasons” for

failing to give controlling weight to Dr. Napoli’s June 2016 medical opinion – which, for the

reasons discussed above, appears to conflict with the ALJ’s RFC determination. Remand is

warranted on this basis. See, e.g., Czolowski v. Comm’r of Soc. Sec., 2015 WL 1310347, *4


                                                   9
(N.D.N.Y. 2015) (remanding where Appeals Council disregarded opinions of treating physicians

without explanation; “[h]ere, it is not clear why the Appeals Council discounted the opinions of

[treating physicians][;] . . . [t]he Appeals Council simply stated that all of the newly submitted

evidence did not show a reasonable probability of changing the outcome of the decision”);

La Torre v. Colvin, 2015 WL 321881, *13 (S.D.N.Y. 2015) (“[t]he treating physician rule

applies to the Appeals Council[;] . . . the Appeals Council was required to evaluate [the new

opinions from treating physicians] according to the applicable regulations and give reason for its

determination not to credit the favorable reports”) (collecting cases); Asturias v. Colvin, 2014

WL 3110028 at *6 (“the Appeals Council’s decision merely stated it found that the newly

submitted information does not provide a basis for changing the [ALJ’s] decision[;] . . . [t]he

Appeals Council therefore not only failed to provide ‘good reasons’ for disregarding the treating

physician’s opinion, it did not provide any reasons at all”) (internal quotation omitted); Beck v.

Colvin, 2013 WL 5533571 at *8 (“[b]oth [doctors] clearly qualified as treating physicians, and

the Appeals Council was obligated to give specific reasons why their statements were rejected in

its denial of review[;] [t]he Appeals Council’s failure to do so was plainly erroneous”); Davidson

v. Colvin, 2013 WL 5278670 at *9 (remand warranted where “the Appeals Council not only

failed to provide ‘good reasons’ for disregarding the treating physician[]’s opinion, it did not

provide any reasons at all[,] . . . [and] there is a reasonable possibility that [the ALJ] would have

reached a different result if the original administrative record had included [the doctor’s]

assessment”); James v. Comm’r of Soc. Sec., 2009 WL 2496485, *11, 12 (E.D.N.Y. 2009)

(remanding where Appeals Council failed to provide a “detailed written explanation of what

weight, if any, it accorded to the new evidence provided by plaintiff’s treating physicians”;

“[w]hile some of the information provided by [the two reports of treating physicians] appears to


                                                 10
be cumulative of evidence already included in the administrative record, other information is

not[;] . . . [b]oth of these reports appear to shed light on the severity of plaintiff’s mental illness

and should be considered, along with other information in the administrative record, to determine

what impact these evaluations may have on plaintiff’s claim of disability”); Stadler, 464

F. Supp. 2d at 188 (“the Appeals Council erred by failing to follow the requirements of the

Commissioner’s regulation in summarily concluding, without ‘good reasons’ stated, that the new

evidence submitted by plaintiff’s counsel to it was insufficient to disturb the ALJ’s

determination”) (internal quotation and brackets omitted).

                That the Appeals Council erred in this respect does not, of course, mean that Dr.

Napoli’s opinion must be given controlling weight or that Brown is entitled to benefits on

remand. Those are separate determinations.



                                           CONCLUSION

                For the reasons stated above, the Commissioner’s motion for judgment on the

pleadings (Docket # 12) is DENIED, and Brown’s motion for judgment on the pleadings

(Docket # 10) is GRANTED to the extent that the Commissioner’s decision is reversed, and this

case is remanded to the Commissioner pursuant to 42 U.S.C. § 405(g), sentence four, for further

administrative proceedings consistent with this decision.

IT IS SO ORDERED.



                                                                    s/Marian W. Payson
                                                                  MARIAN W. PAYSON
                                                                United States Magistrate Judge

Dated: Rochester, New York
       June 12, 2019
                                                   11
